     Case 2:18-cv-00313-KJM-KJN Document 58 Filed 10/21/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL ARZAGA,                                       No. 2:18-cv-0313 KJM KJN P
12                         Plaintiff,
13                 v.                                      ORDER
14    E. SANTIAGO, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding pro se. On October 13, 2020, plaintiff filed a

18   motion to stay discovery pending his return from the Los Angeles County Jail for a resentencing

19   hearing. Within fourteen days from the date of this order, counsel for defendants Gisler and Pak

20   shall respond to plaintiff’s motion, including, but not limited to, confirming whether plaintiff is

21   scheduled for transfer to the Los Angeles County Jail for an impending resentencing hearing and,

22   if so, whether this case should not be stayed in its entirety, including plaintiff’s video deposition,

23   until his return from the jail. Good cause appearing, IT IS HEREBY ORDERED that within

24   fourteen days, counsel for defendants shall respond to plaintiff’s motion (ECF No. 57) as set forth

25   above.

26   Dated: October 20, 2020

27
     arza0313.fb
28
